650 S.E.2d 605 (2007)
Suzanne Paige KESSLER
v.
David Scott SHIMP, Graduate Lake Norman, Inc., Charlotte Restaurant Creations, LLC, Firefly Five, Inc., and Michael Terrence Leon Laschinski.
No. 207P07.
Supreme Court of North Carolina.
August 23, 2007.
Katherine Freeman, Paul I. Klein, Charlotte, for Kessler.
Michael G. Gibson, Charlotte, for Insurance Exchange.
Prior report: ___ N.C.App. ___, 640 S.E.2d 822.

ORDER
Upon consideration of the petition filed on the 30th day of April 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."